Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Wilhelmina Moore appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on her Title VII and 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Moore v. Williamsburg Cnty. Sch. Dist., No. 4:08-cv-03800-TLW, 2012 WL 194381 (D.S.C. Jan. 23, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.